DETAILED ACTION
Claim(s) 6-10 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections under 35 USC 102
	Applicants arguments and amendments made in response to the rejection(s) of claim(s) 6-9 under 35 USC 102 in the Non-Final Rejection mailed October 15, 2021 have been considered. Accordingly the 35 USC 102 rejection has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Patent No. 10530528).

 	In regards to claim(s) 6 and 8, Park [Fig. 50] teaches A terminal comprising: a processor that, when transmitting uplink control information, UL data, and demodulation reference signal by using an uplink shared channel to which frequency hopping using a plurality of resource regions in a slot is applied, determines a position to multiplex the uplink control information per resource region in which a mapping of two or more symbols of the demodulation reference signal is supported; and a transmitter that transmits the uplink control information by distributing and mapping the uplink control information to the plurality of resource regions at a substantially equal ratio ([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a plurality of resource regions, see resource region 1, allocated to symbols 0-7 and resource region 2, allocated 8-13, determines a position to multiplex the UCI per resource region in the plurality of resource regions, and transmitting section that transmits the UCI by distributing and mapping the UCI  to the plurality of resource regions at a substantially equal ratio, [Fig. 50] illustrates where the two resource regions, occupy substantially equal frequency blocks. [Fig. 50] also illustrates where the demodulation reference signal, PUSCH DM-RS occupies two symbols, symbols, symbol 2 and symbol 8).In regards to claim 7, Park [Fig. 50] teaches the terminal according to claim 6, wherein when the plurality of resource regions comprises a first resource region and a second resource region and when the uplink control information includes HARQ-ACK, channel state information part 1 and channel state information part 2, the control section maps each of the HARQ-ACK, the channel state information part 1 and the channel state information part 2 to the first resource region and the second resource region at the substantially equal ratio
([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a plurality of resource regions, see resource region 1, allocated to symbols 0-7 and resource region 2, allocated 8-13, determines a position to multiplex the UCI per resource region in the plurality of resource regions, and transmitting section that transmits the UCI by distributing and mapping the UCI  to the plurality of resource regions at a substantially equal ratio, [Fig. 50] illustrates where the two resource regions, occupy substantially equal frequency blocks.)..

In regards to claim 9, Park [Fig. 50] teaches a base station comprising: a processor that, when uplink control information, UL data and demodulation reference siganl are transmitted by using an uplink shared channel to which frequency hopping using a plurality of resource regions in a slot is applied, determines a position to multiplex the uplink control information per resource region in in which a mapping of two or more symbols of the demodulation reference signal is supported; and a receiving section that receives the uplink control information that is transmitted by being distributed and mapped to the plurality of resource regions at a substantially equal ratio([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, [Fig. 50] also illustrates where the demodulation reference signal, PUSCH DM-RS occupies two symbols, symbols, symbol 2 and symbol 8).


 	In regards to claim(s) 10, Park [Fig. 50] teaches a system comprising a terminal and a base station:
 	the terminal comprises:
 	  a processor that, when transmitting uplink control information, UL data, and demodulation reference signal by using an uplink shared channel to which frequency hopping using a plurality of resource regions in a slot is applied, determines a position to multiplex the uplink control information per resource region in which a mapping of two or more symbols of the demodulation reference signal is supported; and 
 	a transmitter that transmits the uplink control information by distributing and mapping the uplink control information to the plurality of resource regions at a substantially equal ratio ([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a [Fig. 50] also illustrates where the demodulation reference signal, PUSCH DM-RS occupies two symbols, symbols, symbol 2 and symbol 8).
	the base station comprises:
	a processor that determines the position; and a receiver that receives the uplink control information ([Col. 82, Line(s) 23-60] teach where the base station comprises a receiver for receiving uplink information such as the UL Data, DM-RS, and UCI).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.